Citation Nr: 1512604	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-31 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertensive retinopathy.

2.  Entitlement to a rating in excess of 30 percent prior to July 5, 2007, and in excess of 60 percent thereafter, for right knee traumatic arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to April 1989.

The matter pertaining to the propriety of the initial evaluation assigned to the Veteran's hypertensive retinopathy comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for such disability and assigned an initial noncompensable rating effective May 27, 2009, the date VA received his claim for service connection.

The issue pertaining to the propriety of the evaluations assigned to the Veteran's right knee disability was originally before the Board in February 2004, following his appeal of a September 2002 rating decision.  In a February 2004 decision, the Board denied the Veteran's claim for an increased rating for right knee disability.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2005 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the February 2004 decision, which was granted in a June 2005 Order. 

Subsequent to the June 2005 JMR, the Board remanded the issue in December 2005 and December 2006 for additional development.  In a January 2008 rating decision, the RO increased the Veteran's right knee disability rating to 60 percent, effective from July 5, 2007.  The Veteran was advised of the partial grant of the increased rating, but he did not indicate that such satisfied his appeal and he did not withdraw such issue from appellate consideration.  Therefore, such issue remains in appellate status and has been included on the title page of this decision, to include the recharacterization of such to show the staged ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Board notes that the Veteran elected The American Legion as his representative by way of a November 1996 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  The American Legion has represented the Veteran at all stages of the appeal and, at the time his case was certified to the Board in April 2013, he was advised that he may change his representative within 90 days of the letter, or by the date the Board promulgates a decision in his case.  He was further informed that any new request to change representatives should be mailed directly to the Board.  To date, no request to change representatives has been received by the Board and there is no new VA Form 21-22 of record.  However, the Board observes that, after the issuance of a February 2014 rating decision, the RO began recognizing Disabled American Veterans (DAV) as the Veteran's representative, and beginning in March 2014, DAV began submitting documentation on the Veteran's behalf.  Therefore, as there has been no request by the Veteran to change representatives, no VA Form 21-22 in favor of DAV, and, even assuming such form has been filed at the RO, such does not appear to have occurred until early 2014, which is more than 90 days after the April 2013 certification of the appeal to the Board.  Therefore, the Board finds that, for the purposes of the appeal, The American Legion remains the Veteran's representative. 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated from October 2009 through February 2013, to include February 2012 to March 30, 2012 VA ophthalmology reports, which were considered by the Agency of Original Jurisdiction (AOJ) in the February 2013 supplemental statement of the case, the remainder of the documents in the paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In August 2011, the Veteran requested an increase rating for his service-connected hypertension.  The Veteran was sent a duty-to-assist letter in October 2011, and then was subsequently provided a VA examination in January 2012.  The Board observes, however, that such claim was never adjudicated.  Consequently, this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for the Veteran's right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's hypertensive retinopathy does not result in visual impairment, incapacitating episodes, or impaired eye muscle function.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertensive retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.79, Diagnostic Code 6006 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  	

In the instant case, a June 2009 letter, sent prior to the July 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Thereafter, the July 2009 rating decision granted service connection for hypertensive retinopathy and assigned a noncompensable rating, effective May 27, 2009.  The Veteran subsequently appealed with respect to the propriety of the initially noncompensable rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for hypertensive retinopathy was granted and a noncompensable assigned in the July 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered.  In this regard, the Veteran has not identified any additional, outstanding records that have not been requested or obtained in connection with the claim decided herein.  

The Veteran was also afforded VA examinations in July 2009 and April 2012 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that the VA examinations were inadequate for rating purposes. Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected hypertensive retinopathy as they include an interview with the Veteran, a review of the record, and a full eye examination, addressing the relevant rating criteria.  The Board observes that the Veteran's representative has alleged that the hypertensive retinopathy has worsened in severity since the April 2012 VA examination.  Specifically, in his February 2015 Appellate Brief, the Veteran's representative indicates that additionally developed evidence, to include progress notes, supports the Veteran's contention that his eye disability has progressively worsened since the last evaluation.  However, such argument is based on an inaccurate factual premise as there has been no additional evidence relative to the eye disability received since the April 2012 VA examination.  Notably, the April 2012 VA examination references the most recent eye examination, which was noted to be March 30, 2012.  Therefore, the Board finds the Veteran's representative's argument to be without merit and that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this issue decided herein, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's hypertensive retinopathy has been rated under 38 C.F.R. § 4.79, Diagnostic Code 6006.  The General Rating Formula directs that a disability rated under Code 6006 be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.  Notably, VA regulations related to the rating criteria for eye disabilities were amended on December 10, 2008.  The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543-66, 554 (November 10, 2008).  In the instant case, the Veteran filed a claim for service connection in May 2009, and such was granted with an initial noncompensable rating effective May 27, 2009.  Therefore, only the current rating criteria apply.

Under the General Rating Formula for Codes 6000 through 6009, a 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with the incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 Note.

Impairment of visual acuity is determined based on the corrected distance vision and/or impairment of visual fields.  38 C.F.R. §§ 4.76, 4.77.  A noncompensable rating is assigned when vision is 20/40 or better in both eyes.  38 C.F.R. § 4.79.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.

Such regulations also provide evaluations for impaired eye muscle function based on diplopia.  See 38 C.F.R. § 4.78(b).       

A May 2009 VA treatment record documents the Veteran's complaint of intermittent blurry vision in the left eye.  He indicated that such occurred everyday with concomitant headaches, nausea, and loss of train of thought, and reported that his vision gets cloudy and then clears up.  It was noted that he had hypertensive changes of the retinal arterioles. 

At the July 2009 VA examination, the Veteran reported intermittent blurring for which no specific cause has been found.  Physical examination revealed both eyes were 20/20 corrected, although the left eye was noted to be 20/20-1 with far corrected vision.  There was no noted diplopia and evaluation of visual field deficit revealed such was full to confrontation.  The ocular motility, pupillary reactions, and intraocular pressures were normal.  The slit lamp exam disclosed normal anterior segments with clear corneas and mild nuclear sclerosis of the lenses.  Dilated fundus exam showed healthy appearing optic nerve heads with normal cup-to-disc ratios in both eyes.  The maculas were flat and the retinal vessels showed minimal evidence of hypertensive with mild narrowing, mild tortuosity, and minimal arteriovenous nicking.  The peripheral retinas appeared secured.  Mild to moderate hypertensive retinopathy was diagnosed.

On November 2009 eye examination, the Veteran's vision was noted to be abnormal; however, there was no noted visual acuity documented.  

A January 2010 VA treatment record documents the Veteran's complaints of constant sharp pain in the left eyeball and socket.  He reiterated his complaints of unchanged blurry vision.  The examiner noted that the Veteran was as risk for occlusion if his blood pressure was not more tightly controlled.  The vision and fundus were stable.

An August 2010 VA treatment record documents the Veteran's complaints of sudden stabbing eye pain greater on the left with associated visual changes.  It was noted that he had stable vascular changes of the eyes with refractive error also stable.  It was further observed that, in regard to his ocular pain, such may be optic neuritis versus cluster headache versus cervical nerve impingement.  The ophthalmologist noted that the Veteran had been followed extensively for several years with no definitive diagnosis, but the examination that day, as well as studies in the past, was within normal limits.  

During a February 2012 VA eye examination, the Veteran complained of bilateral eye pain that had been occurring for years without a known cause determined.  It occurred two to three times a week with blurred vision, greater on the left, and temporal/occipital headaches.  He denied photophobia, but reported tearing.  He rarely had episodes of binocular horizontal diplopia that seems to resolve with eye rubbing.  He reported sinus allergies and cervical radiculopathy.  Upon examination, the Veteran's best corrected visual acuity was noted to be 20/20 bilaterally.  The visual fields were full.  Bilateral eye pain was diagnosed.  It was noted that the Veteran had a history of sinus allergies, and that such may be related to neck radiculopathy or divergence insufficiency.  Mild hypertensive retinopathy was diagnosed and it was noted that the Veteran had good blood pressure control.  

A March 2012 record reflects that the Veteran was seen for follow up for his bilateral eye pain.  It was noted that he still had periorbital pain, greater in the left eye, and foreign body sensation with clear discharge.  There was no photophobia or diplopia.  It was observed that the Veteran had previously been worked up for temporal arteritis and had yielded negative results, and spinal MRI showed retrolisthesis from C3-C5.  Sinus films were unremarkable.  Corrected vision was 20/25 in the right eye and 20/25-1 in the left eye.  The visual fields were full.  The assessment was bilateral eye pain, still undetermined; however, it was noted that the sinus films were normal and there were no signs of optic neuropathy, and hypertensive retinopathy.

On April 2012 VA examination, the Veteran reported episodes of blurring vision and difficulty focusing.  Physical examination revealed the Veteran's best corrected near and far vision was 20/20 bilaterally.  There was no noted diplopia and evaluation of visual field deficit revealed such was full to confrontation.  The ocular motility, pupillary reactions, and intraocular pressures were normal.  The slit lamp exam disclosed normal anterior segments with clear corneas and mild nuclear sclerosis of the lenses.  Dilated fundus exam showed healthy appearing optic nerve heads with normal cup-to-disc ratios in both eyes.  The maculas were flat and the retinal vessels showed minimal evidence of hypertensive with mild narrowing, mild tortuosity, and minimal arteriovenous nicking.  The peripheral retinas appeared secured.  Mild to moderate hypertensive retinopathy, and refractive error (mild myopia, astigmatism, and presbyopia) were diagnosed.  No macular degeneration was found.  

Based on the foregoing, the Board finds that an initial compensable rating for the Veteran's hypertensive retinopathy is not warranted.  In this regard, for the entire appeal period, the Board finds that the Veteran's hypertensive retinopathy does not result visual impairment, incapacitating episodes, or impaired eye muscle function.  Specifically, the evidence does not show that such eye disability results in impairment of impairment of visual acuity or visual fields.  In this regard, the Veteran's best corrected vision has consistently been noted to be better than 20/40 bilaterally.  Furthermore, visual fields have been full with no deficits throughout the appeal period.  Additionally, the record is void of any evidence that the Veteran has incapacitating episodes due to hypertensive retinopathy and he has not contended otherwise.  Finally, there is no allegation of impaired eye muscle function.  As noted previously, the evidence does not demonstrate that the Veteran has diplopia.  Consequently, the Board finds that an initial compensable rating is not warranted for the Veteran's hypertensive retinopathy.

In reaching this decision, the Board has considered the Veteran's reports, to include as noted in the foregoing medical records, that he has pain in the eye socket and eye ball with intermittent blurry vision, which is accompanied by headaches, nausea, and loss of train of thought.  However, such symptomatology has not been associated with the Veteran's hypertensive retinopathy and instead, while the exact cause has not been determined, it has been attributed to other factors.  In this regard, an August 2010 treatment record reflects that such may be optic neuritis versus cluster headache versus cervical nerve impingement.  Additionally, in February 2012, the Veteran's bilateral eye pain was assigned a separate diagnosis from his hypertensive retinopathy.  Moreover, the former assessment noted that the Veteran had a history of sinus allergies, and that such eye pain may be related to neck radiculopathy or divergence insufficiency.  Finally, in March 2012, it was observed that the Veteran had bilateral eye pain, still undetermined; however, it was noted that the sinus films were normal and there were no signs of optic neuropathy.  Therefore, while the exact cause of the Veteran's eye pain has not been determined, it has clearly been classified separately from the Veteran's hypertensive retinopathy, which the record shows has been determined to be mild or moderate with stable blood pressure.  Therefore, such symptomatology may not be considered in the evaluation of the Veteran's service-connected hypertensive retinopathy.  See Mittleider v. West, 11 Vet. App. 181 (1998) (if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition).  

Therefore, based on the foregoing, a compensable rating for the Veteran's hypertensive retinopathy is not warranted at any point during the rating period on appeal.  The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected eye disability; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability addressed in this decision with the established criteria found in the rating schedule.  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's hypertensive retinopathy at all pertinent points.  The rating schedule fully contemplates functional impairment resulting from visual impairment, to include both acuity and visual field, incapacitating episodes, and impaired muscle function.  As discussed previously, while the Veteran has reported additional symptomatology pain in the eye socket and eye ball and intermittent blurry vision, which is accompanied by headaches, nausea, and loss of train of thought; however, such has not been attributed to his hypertensive retinopathy.  Therefore, the Board finds that the evidence does not show that there are additional symptoms of his hypertensive retinopathy that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected hypertensive retinopathy.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  In this regard, the Board notes that the Veteran's claim for increased ratings for his right knee disability has been remanded for additional development and, as such, need not be considered in the extra-schedular analysis at this time.  See id.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected hypertensive retinopathy.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's hypertensive retinopathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes, however, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected hypertensive retinopathy rendered him unemployable.  In fact, the record reflects that the Veteran is employed. Accordingly, there is no need for further analysis with respect to this matter.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his hypertensive retinopathy for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for hypertensive retinopathy is denied.


REMAND

As noted in the Introduction, the issue of entitlement to an increased rating for the Veteran's right knee disability was originally before the Board in February 2004.  In a June 2005 JMR and Order, the Board's February 2004 decision was vacated.  Subsequently, the Board remanded the Veteran's service-connected right knee disability claim, most recently in December 2006 for additional development and for issuance of a supplemental statement of the case.  In a January 2008 rating decision, the AOJ increased the Veteran's right knee disability rating to 60 percent, effective from July 5, 2007, and took no further action on the claim, to include issuing a supplemental statement of the case.  In this regard, while the AOJ increased the Veteran's right knee rating from 30 percent to 60 percent, such is not a full grant of the benefit sought on appeal and there is no indication that the Veteran has expressed satisfaction with the assigned rating or otherwise withdrew his appeal.  

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given the Court's holdings on the matter, the Board has no choice but to remand the case in order for the AOJ to conduct any indicated development, to include obtaining any relevant records and conducting any VA examinations determined to be necessary, and readjudicate the matter in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

After conducting any indicated development, to include obtaining any relevant records and conducting any VA examinations determined to be necessary, readjudicate the issue of entitlement to a rating in excess of 30 percent prior to July 5, 2007, and in excess of 60 percent thereafter, for right knee traumatic arthritis.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


